Case 1:21-cv-00140-JRS-TAB Document 1 Filed 01/15/21 Page 1 of 6 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

IN RE: COOK MEDICAL, INC, IVC FILTERS
                                                             Case No. 1:14-ml-2570-RLY-TAB
MARKETING, SALES PRACTICES AND
                                                                               MDL No. 2570
PRODUCTS LIABILITY LITIGATION

This Document Relates to Plaintiff(s)
JEROME SIMALTON




Civil Case # 1:21-cv-140


                                 SHORT FORM COMPLAINT


       COMES NOW the Plaintiff(s) named below, and for Complaint against the Defendants

named below, incorporate The Master Complaint in MDL No. 2570 by reference (Document

213). Plaintiff(s) further show the court as follows:

       1. Plaintiff/Deceased Party:

            Jerome Simalton

       2. Spousal Plaintiff/Deceased Party’s spouse or other party making loss of consortium

            claim:

            N/A

       3. Other Plaintiff and capacity (i.e., administrator, executor, guardian, conservator):

            N/A

       4.   Plaintiff’s/Deceased Party’s state of residence at the time of implant:

            Georgia




                                                  1
Case 1:21-cv-00140-JRS-TAB Document 1 Filed 01/15/21 Page 2 of 6 PageID #: 2




     5. Plaintiff’s/Deceased Party’s state of residence at the time of injury:

        Georgia

     6. Plaintiff’s/Deceased Party’s current state of residence:

        Georgia

     7. District Court and Division in which venue would be proper absent direct filing:

        United States District Court Northern District of Georgia

     8. Defendants (Check Defendants against whom Complaint is made):

                    Cook Incorporated

                    Cook Medical LLC

                    William Cook Europe ApS

     9. Basis of Jurisdiction:

                    Diversity of Citizenship

                    Other:

        a. Paragraphs in Master Complaint upon which venue and jurisdiction lie:
         For purposes of remand and trial, venue is proper pursuant to 28 U.S.C. §1391 in the
         federal judicial district of each Plaintiff’s state of residence. A substantial amount of
         activity giving rise to the claims occurred in this District, and Defendants may be
         found within this District. Therefore, venue is proper in this jurisdiction under 28
         U.S.C. §1391.

        b. Other allegations of jurisdiction and venue:




                                               2
Case 1:21-cv-00140-JRS-TAB Document 1 Filed 01/15/21 Page 3 of 6 PageID #: 3




     10. Defendants’ Inferior Vena Cava Filter(s) about which Plaintiff(s) is making a claim

        (Check applicable Inferior Vena Cava Filters):

                    Günther Tulip® Vena Cava Filter

                    Cook Celect® Vena Cava Filter

                    Gunther Tulip Mreye

                    Cook Celect Platinum

                    Other:


     11. Date of Implantation as to each product:

         08/06/2012



     12. Hospital(s) where Plaintiff was implanted (including City and State):

         Wellstar Atlanta Medical Center, Atlanta, Georgia



     13. Implanting Physician(s):

         Bradley L. Fricke, M.D.




     14. Counts in the Master Complaint brought by Plaintiff(s):

                    Count I:        Strict Products Liability – Failure to Warn

                    Count II:       Strict Products Liability – Design Defect

                    Count III:      Negligence

                    Count IV:       Negligence Per Se




                                              3
Case 1:21-cv-00140-JRS-TAB Document 1 Filed 01/15/21 Page 4 of 6 PageID #: 4




                     Count V:        Breach of Express Warranty

                     Count VI:       Breach of Implied Warranty

                     Count VII: Violations of Applicable                               (insert State)

                     Law Prohibiting Consumer Fraud and Unfair and Deceptive Trade Practices

                     Count VIII:     Loss of Consortium

                     Count IX:       Wrongful Death

                     Count X:        Survival

                     Count XI:       Punitive Damages

                     Other:

                     SOHDVHVWDWHWKHIDFWVVXSSRUWLQJthis Count in the space, immediately below)

                     Other:

                     SOHDVHVWDWHWKHIDFWVVXSSRUWLQJthis Count in the space, immediately below)




     15. Attorney(s) for Plaintiff(s):
         Ben C. Martin

         Thomas Wm. Arbon




                                                4
Case 1:21-cv-00140-JRS-TAB Document 1 Filed 01/15/21 Page 5 of 6 PageID #: 5




     1. Address and bar information for Attorney for Plaintiff(s):

         3141 Hood Street, Suite 600, Dallas, TX 75219

        Ben C. Martin, Bar No. 13052400

        Thomas Wm. Arbon, Bar No. 01284275



RESPECTFULLY SUBMITTED this 15th              day of ______________
                                                      January       ________
                                                                     2021    .


                                                  /s/ Ben C. Martin
                                                  %HQ&0DUWLQ(VTXLUH 7;%DU1R 
                                                  0ARTIN_%$8*+0$13//&
                                                  +RRG6WUHHW6XLWH
                                                  'DOODV7;
                                                  7HOHSKRQH
                                                  )DFVLPLOH
                                                  EPDUWLQ#PDUWLQEDXJKPDQFRP

                                                  Attorney for Plaintiff




                                              5
Case 1:21-cv-00140-JRS-TAB Document 1 Filed 01/15/21 Page 6 of 6 PageID #: 6




                                    CERTIFICATE OF SERVICE
                               January 15, 2021
       I hereby certify that on _____________, I electronically filed the foregoing document with
the Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
CM/ECF participants registered to receive service in this MDL.



                                                      /s/ Ben C. Martin
                                                      Ben C. Martin




                                                  2
